Title: To Thomas Jefferson from Bernard Peyton, 13 February 1823
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
13 Feby 1823I am favor’d with yours covering Mr Th: J. Randolph’s dft on me in your favor for $400, which is at your credit, & can be drawn for at right, at your pleasure—Nothing would have induced me to call on you or Jefferson, for the balances due me, when it possibly might not be convenient to either, or both of you to pay the amount, but the expectation of having to raise a large sum of money, in order to complete our first payment into the Treasy, on a/c of our security slip for John Preston, the Trustees for our benefit, being baffled in almost all their efforts to raise the requisite sum from the Trust Property in time, but being thus circumstanced, I was sure neither by you could or would take it unkind or oppressive in me—There is not a pound of Bourbon Coffee in this market, I will send 100  lbs the best Java, the City affords, together with a Qr Cask of Sicily Madeira Wine, doubled cased, & by the first safe Boat.Mr A. S. Brockenbrough is here, & I informed him the engravings of the University should be forwarded to him, which shall be done—very few of them have met with sale here, principally owing to the absence of explanations I think, without which, strangers to the institution can scarcely comprehend the design—I congratulate you upon the recent loan of $60,000, & hope the extinguishment of the whole debt will follow—With great respect Dr Sir Yours very TrulyBernard Peyton